         Case 1:02-cv-08064-SHS Document 42 Filed 08/20/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               V.
                                                    96-Cr-959 (SHS)
 JUAN RODRIGUEZ and JOSE                            MEMORANDUM & ORDER
 MARTINEZ,
                             Defendants.

SIDNEY H. STEIN, U.S. District Judge.
    Defendants Juan Rodriguez and Jose Martinez move to vacate their convictions for
possession and use of a firearm in relation to a crime of violence in violation of 18 U.S.C.
§ 924(c). (See Defs.' Mem., ECF No. 157.) The U.S. Court of Appeals for the Second
Circuit previously granted defendants leave, in light of Johnson v. United States, 576 U.S.
591 (2015), and United States v. Davis, 139 S. Ct. 2319 (2019), to file successive motions
pursuant to 28 U.S.C. § 2255. (ECF No. 139.) The government opposes defendants'
motions. (Gov't Opp'n, ECF No. 158.) For the following reasons, the motions are
denied.


I.   BACKGROUND
    In 1997, following a two-week jury trial, defendants were convicted of several
counts arising out of their August 23, 1996 murders of Antonio Valencia and Freddy
Sanchez. The evidence presented at trial showed that Rodriguez, the leader of a New
Jersey based narcotics trafficking organization, and Martinez, a member of that
organization, faced a cocaine debt totaling nearly $1 million. (See Trial Tr. 197-207, 212-
217, 227, 248-253, 274-277, 768-773.) In order to erase their debt, defendants drove from
New Jersey to Manhattan to murder Valencia and Sanchez, who were the organization's
principal cocaine suppliers. (Id. 313-323, 439-446, 462-473.)
    The evidence showed that, on arrival, Rodriguez shot Sanchez, while Martinez shot
Valencia; after Valencia continued to move, Rodriguez fired an additional two shots
into Valencia's head. (Id. 333-337, 490-496, 508-509, 600-601.) Rodriguez paid Martinez
$1,000 for his role in the murders. (Id. 362-363.)
    The jury found defendants guilty of all five counts charged in the indictment: (1)
conspiracy to murder Valencia and Sanchez in aid of racketeering in violation of 18
U.S.C. § 1959(a)(5); (2) substantive murder of Valencia in aid of racketeering; and (3)
         Case 1:02-cv-08064-SHS Document 42 Filed 08/20/21 Page 2 of 4




substantive murder of Sanchez in aid of racketeering in violation of 18 U.S.C. §
1959(a)(1); (4) using and carrying firearms during and in relation to a crime of violence,
in violation of 18 U.S.C. § 924(c); and (5) knowingly receiving firearms while under
indictment for a felony in violation of 18 U.S.C. § 922(n). (Trial Tr. 1217, 1223.)
    As predicate section 924(c) crimes of violence, the jury was instructed on the
conspiracy to murder in aid of racketeering charged in count one, as well the
substantive murders charged in counts two and three. The jury returned a general
verdict and did not specify on which predicate or predicates it relied. Pursuant to the
then-mandatory United States Sentencing Guidelines, Judge Miriam Cedarbaum
sentenced defendants to concurrent terms of life imprisonment, as well as a required
consecutive five years' incarceration on the section 924(c) count. (ECF Nos. 46, 47.)
    Defendants filed a direct appeal, and in 1999 the Second Circuit affirmed the district
court in a summary order. See United States v. Rodriguez, 1999 WL 459762, at *4 (2d Cir.
June 22, 1999). In the ensuing years, defendants filed numerous motions for habeas
corpus relief under 28 U.S.C. § 2255. (See Gov't Opp'n Exs. 3-9.) These motions were
uniformly dismissed as time-barred, duplicative of prior motions, and/or substantively
meritless. (Id.) In 2009, pursuant to a Second Circuit mandate, Judge Cedarbaum held a
three-day evidentiary hearing on an actual innocence claim brought by defendant
Rodriguez in one of his successive motions. (See Hr'g Tr., Rodriguez v. United States, No.
02-Cv-8064, ECF Nos. 29, 31, 33.) Judge Cedarbaum concluded that she was "not
persuaded of either the credibility or the plausibility of the testimony" Rodriguez
presented and denied the motion. (Id. at 36, ECF No. 33.)
    In 2020, the Second Circuit granted Rodriguez and Martinez leave to file another
successive section 2255 motion, on the grounds that defendants had made a prima facie
showing that their motions satisfy the requirements of 28 U.S.C. § 2255(h). Defendants
now move to vacate their section 924(c) convictions as unconstitutional pursuant to
Johnson and Davis. They allege that their convictions, which were predicated in part on
conspiracy to commit murder in aid of racketeering, can no longer stand in light of the
Supreme Court's invalidation of section 924(c)(3)(B)'s residual clause.


II.   DISCUSSION

     "The principles announced in and since Davis and Johnson are well established and
require little discussion." United States v. Riley, No. 20-Cv-2201 (RJD), 2021 WL 2186229,
at *3 (E.D.N.Y. May 28, 2021). In short, after the Supreme Court invalidated section
924(c)'s residual clause as unconstitutionally vague, see Davis, 139 S. Ct. at 2336, "for
purposes of section 924(c) a 'crime of violence' is now defined only as a felony that 'has
as an element the use, attempted use, or threatened use of physical force against the
person or property of another,"' United States v. McCoy, 995 F.3d 32 (2d Cir. 2021)


                                             2
         Case 1:02-cv-08064-SHS Document 42 Filed 08/20/21 Page 3 of 4




(quoting 18 U.S.C. § 924(c)(3)(A)). Under this subdivision of section 924(c), known as
the "elements clause," courts in the Second Circuit have generally held that "a mere
conspiracy to commit a crime of violence will ... fail to qualify" as a predicate crime of
violence. United States v. Erbo, No. 08-Cv-2881 (LAP), 2020 WL 6802946, at *3 (S.D.N.Y.
Nov. 19, 2020); see United States v. Barrett, 937 F.3d 126, 128 (2d Cir. 2019). However,
where a section 924(c) conviction is predicated in part on a now-invalid predicate, the
conviction may nonetheless be upheld if the jury's verdict "undoubtedly rests on a
valid predicate." Sessa v. United States, No. 20-Cv-1957, 2020 WL 3451657, at *5 (E.D.N.Y.
June 24, 2020).
    Defendants' 924(c) convictions were predicated on the conspiracy to murder and
substantive murders of Antonio Valencia and Freddy Sanchez in aid of racketeering.
The substantive murder charge, in turn, rested on second-degree murder under New
York state law. See N.Y. Penal Law§ 125.25. The government concedes that conspiracy
to commit murder is no longer a crime of violence under the elements clause. (See Gov't
Opp'n at 9.) However, this Court has held-joining the consensus view of courts in the
Second Circuit-that substantive murder in aid of racketeering based on New York
Penal Law § 125.25 remains a crime of violence under section 924( c)' s elements clause.
United States v. Gomez, No. 97-Cr-696 (SHS), 2021 WL 3617206, at *6 (S.D.N.Y. Aug. 16,
2021); see, e.g., United States v. Varona, No. 95-Cr-1027 (PAC), 2021 WL 2873793, at *5
(S.D.N.Y. July 8, 2021); Johnson v. United States, No. 94-Cr-631 (PGG), 2021 WL 638289, at
*4 (S.D.N.Y. Feb. 17, 2021); Erbo, 2020 WL 6802946, at *3; Boykin v. United States, No. 10-
Cr-319 (CM), 2020 WL 774293, at *7 (S.D.N.Y. Feb. 18, 2020); Lagos v. United States, No.
10-Cr-392 (CS), 2019 WL 6702578, at *1 (S.D.N.Y. Feb. 28, 2019); see also United States v.
Sierra, 782 F. App'x 16, 21 (2d Cir. 2019).
     Moreover, the jury's verdict "undoubtedly rests" on this valid remaining predicate.
Indeed, defendants were independently convicted of the substantive murder of each
victim. The record makes plain that these murders were committed by firearm.
Accordingly, there is no logical route by which the jury could have found that
defendants used firearms only in relation to the murder conspiracy. See Riley, 2021 WL
2186229, at *5 (emphasis in original) ("Where the murder conspiracy and murder
charges involve the same murder, the jury's finding of guilt on the murder count ought to
end the analysis as it eliminates any reasonable possibility that the corresponding
firearm conviction could have rested only on the conspiracy count.").
    Rodriguez also raises numerous other claims unrelated to defendants' section 924( c)
convictions. In particular, he argues: he was denied effective assistance of counsel; the
Court abused its discretion in admitting certain evidence at trial; his conviction was
against the weight of the evidence; his conviction was unlawful under the Federal Anti-
Gratuity Statute; and a piece of "newly discovered evidence" -an affidavit from 2013-



                                             3
           Case 1:02-cv-08064-SHS Document 42 Filed 08/20/21 Page 4 of 4




proves his actual innocence. (Defs.' Mem. at 13-14.) Each of these claims has previously
been considered and rejected, either by the Second Circuit on direct appeal, in the
context of a prior section 2255 motion, or both. He also raises a new claim that the Court
issued an erroneous jury instruction on the definition of "pattern of racketeering
activity" with regard to firearms. (Id. at 14.) This claim was not raised on direct appeal,
and it does not allege any newly discovered evidence nor any new rule of constitutional
law. Accordingly, Rodriguez's claims have all been previously adjudicated or
procedurally defaulted, and the Court may not consider their merits anew here. 1


Ill. CONCLUSION
    For the foregoing reasons, defendants' motions to vacate their counts of convictions
under 18 U.S.C. § 924(c) are denied. Defendant Rodriguez's additional motions are
denied as well. Defense counsel's motion for leave to withdraw as counsel is dismissed
as moot.
Dated: New York, New York
       August 18, 2021
                                                     SO ORDERED:




1
  Defendants filed two additional documents during the pendency of this motion, which the Court construes as
supplements to their present requests for section 2255 relief. (ECF Nos. 159, 161.) These filings essentially repeat
these same, previously rejected arguments, and the Court does not consider them anew here. One filing, dated April
26, raises a potentially new claim that defendants ' trial counsel failed to pursue DNA testing on certain evidence
found at the crime scene. (ECF No. 161.) This claim, as well, was not raised on direct appeal, and it alleges no
newly discovered evidence nor any new rule of constitutional law.


                                                          4
